Citation Nr: 1513553	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  15-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the original calculated amount of 10,394.36, including the threshold issue of whether a request for waiver was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1990 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the St. Paul Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  As a result of fugitive felon status and incarceration, the Veteran's benefits were reduced and he was assessed an overpayment; he was notified of the overpayment via an April 30, 2010 letter from the RO.  

2.  There is no indication that he filed a request for waiver of the overpayment at any time prior to July 24, 2014 and there is no basis to apply equitable tolling to the Veteran's request.   


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of overpayment of VA compensation benefits was not timely filed.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does not apply to claims for waiver of overpayment under the provisions of Chapter 53 of Title 38 of the United States Code.  This statute contains its own specific notice and duty to assist provisions, which have been appropriately followed in this case.  See Barger v. Principi,16 Vet. App. 132   (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Consequently, no further notice or assistance is required.  

II.  Analysis

A request for waiver of recovery of indebtedness shall only be considered if made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).

In the instant case, the evidence shows that the Veteran was initially subject to an outstanding felony warrant issued on February 4, 2009 and cleared on November 23, 2009.  He was then subsequently incarcerated.  As a result of still receiving significant VA compensation, while being subject to the warrant and an initial period of incarceration, he was overpaid.  See 38 C.F.R. §§ 3.665(a), (n) (indicating that VA compensation may not be paid to fugitive felons and that VA compensation must generally be reduced to the 10% rate beginning on the 61st day of incarceration).  In an April 30, 2010 letter, the RO sent notice of the overpayment, in the amount of $10,394.56, to the Veteran's address of record.  This letter informed him that he had the right to request a waiver of the debt and also included an attached "Notice of Rights and Obligations", which further informed him that he had 180 days in which to make a waiver request.  The RO did not subsequently receive a request for waiver of the debt from the Veteran until July 24, 2014.  Consequently, the Veteran's request for waiver was not timely.  38 C.F.R. § 1.963(b).

The Veteran has argued that he did not receive the letter concerning his overpayment until 2011 and that at that point he could not reach anyone to help him with it.  He also has contended that it was not until 2014 that he was finally informed about the possibility of requesting the waiver.  However, as alluded to above, the evidence indicates that the April 30, 2010 overpayment notice letter with enclosed information as to how to request a waiver was sent to his address of record.  Also, there is no indication that this letter was returned as undeliverable.  Additionally, if the Veteran was already in jail or prison by that time, he had the affirmative obligation to provide VA with his facility mailing address.   However, there is no indication in the record that the Veteran notified VA of any address change pertaining to his incarceration prior to February 2012.  Consequently, based on the presumption of regularity and the Veteran's responsibility to keep VA informed of his updated address, a delay in receipt of the notification of indebtedness due to an error by either VA or the postal authorities, or due to other circumstances beyond the Veteran's control, is not established.  Accordingly, there is no basis for extending the time limit for receipt of the Veteran's waiver request beyond the additional 180 days following the April 30, 2010 notice of indebtedness.  Id.

In January 2015 argument, the Veteran's representative essentially indicated that the doctrine of equitable tolling should be applied to the Veteran's case, apparently  based on him not receiving notice of the overpayment and his right to request a waiver due to his incarceration.  Equitable tolling could potentially be available if the Veteran exercised due diligence in preserving his legal rights, made his intention to file an appeal clear, and VA was put on notice of his intention to seek further review of his claim.  Brandenberg v. Principi, 371 F.3d 1362, 1364 (Fed. Cir. 2004).  Also, equitable tolling may be proper in a case where a Veteran filed an untimely appeal due to mental illness.  In this latter instance, the Veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).

On April 7, 2010, prior to him receiving notice of the overpayment, the Veteran did request that he be given additional time to submit evidence in regard to the reduction in his compensation that would be taking place due to his incarceration.  However, he did not indicate that he desired that any assessed overpayment be waived and he was informed by an RO representative that the request for additional time would not stop any forthcoming action.  Additionally, in subsequent February 2012 correspondence, the Veteran similarly did not request a waiver but rather requested a payment plan to help repay his debt.  Consequently, the Veteran is not shown to have exercised due diligence in preserving his legal rights and or to have made clear his intention to file a claim for waiver.  Thus, he is not entitled to equitable tolling on this basis.  Brandenberg, 371 F.3d 1362, 1364  (Fed. Cir. 2004).   Additionally, there is no indication that the Veteran was suffering from a mental illness rendering him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society" during the time frame in question.  Thus, equitable tolling is also not warranted on this latter basis.  Barrett, 363 F.3d 1316, 1321 (Fed. Cir. 2004).

In sum, because the Veteran's claim for waiver was not received within 180 days following the date of the notice of indebtedness; because a delay in receipt of this notice due to VA or postal error or other circumstances beyond the Veteran's control is not established; and because there are no grounds for equitable tolling, 
the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

As the Veteran's request for a waiver of recovery of an overpayment of compensation benefits in the amount of 10,394.36 was not timely, the appeal for waiver of the overpayment is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


